409A Amendment

to the

Osage Federal Savings and Loan Association of Pawhuska

Executive Salary Continuation Plan Agreement for

Martha M. Hayes

 

Osage Federal Bank, successor in interest to Osage Federal Savings and Loan
Association (“Institution”), and Martha M. Hayes (“Employee”) originally entered
into the Osage Federal Savings and Loan Association Executive Salary
Continuation Plan Agreement (“Agreement”) on April 16, 2004. Pursuant to Section
11 of the Agreement, the Institution and the Employee hereby adopt this 409A
Amendment, effective January 1, 2005.

 

RECITALS

 

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

 

1.

The definition of “Normal Retirement Age” shall be amended to delete the words
“or later if permitted by the Institution’s Board of Directors”.

 

2.

The following provision regarding “Separation from Service” distributions shall
be added as a new definition under Section 1, as follows:

 

Separation from Service 

 

Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Employee’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations Section
1.409A-1(h).

 

3.

The following shall be added as a new definition under Section 1:

 

Retirement Date

 

Retirement Date shall mean the Employee’s retirement from active employment with
the Institution which becomes effective on the later of the Employee’s attaining
age seventy (70) or such other date as the Employee may actually retire.

 

4.

Subparagraph 3 (a) shall be amended to delete the word “Age” from the second
sentence of the first paragraph and to replace it with the word “Date”.

 

--------------------------------------------------------------------------------



5.

Subparagraph 3 (b), “Termination Before Normal Retirement Age After Merger,
Conversion, or a Change of Control After Conversion”, shall be amended to insert
the words “payable in a lump sum thirty (30) days following said termination” at
the end of the Subparagraph.

 

6.

Section 8, “Acceleration of Payment”, shall be deleted in its entirety and
intentionally left blank.

 

7.

Subparagraph 9 (b) and the following paragraph shall be deleted in their
entirety and replaced with the following Subparagraph 9 (b):

 

(b)       In the event there is a finding of Disability of the Employee, the
Institution will pay an amount equal to the accrued liability retirement account
balance to the Employee in a lump sum thirty (30) days following said
Disability. No other benefits will be owed to the Employee under this Agreement.
“Disability” shall mean Employee: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Institution. Medical determination of Disability may
be made by either the Social Security Administration or by the provider of an
accident or health plan covering employees of the Institution, provided that the
definition of Disability applied under such Disability insurance program
complies with the requirements of Section 409A. Upon the request of the Plan
Administrator, the Employee must submit proof to the Plan Administrator of
Social Security Administration’s or the provider’s determination.

 

8.

Section 11, “Amendment”, shall be deleted in its entirety and replaced with the
following Section 11:

 

Amendment.

 

This Agreement can be amended by the mutual written agreement of both parties.
The Institution shall have the power to terminate this Agreement completely by
giving proper notice of not less than sixty (60) days.

 

9.

A new Section 24 shall be added as follows:

 

Restriction on Timing of Distribution.

 

Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Institution if

 

2

 

--------------------------------------------------------------------------------



any stock of the Institution is publicly traded on an established securities
market or otherwise. In the event a distribution is delayed pursuant to this
Section, the originally scheduled distribution shall be delayed for six (6)
months, and shall commence instead on the first day of the seventh month
following Separation from Service. If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six (6) months and instead be made on the first day of the seventh month.

 

10.

A new Section 25 shall be added as follows:

 

Certain Accelerated Payments.  

 

The Institution may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Employee of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 

11.

A new Section 26 shall be added as follows:

 

Subsequent Changes to Time and Form of Payment.  

 

The Institution may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

 

 

(1)

the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

 

(2)

the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

(3)

in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

 

 

 

3

 

--------------------------------------------------------------------------------



Therefore, the foregoing changes are agreed to.

 

 

/s/ Mark S. White

 

/s/ Martha M. Hayes

For the Institution

 

Martha M. Hayes

 

 

 

 

 

 

Date January 18, 2008

 

Date January 18, 2008

 

 

4

 

 